                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

 Dashawn Gervin,                         )           JUDGMENT IN CASE
                                         )
               Plaintiff,                )            1:17-cv-00306-FDW
                                         )
                   vs.                   )
                                         )
 Christian Hendley, B. Fischer, Hubert   )
 Corpening, and George T. Solomon,       )
                                         )
             Defendants.                 )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s Order entered on February 12, 2019.

                                               February 12, 2019
